Title: Thomas Jefferson to Théodore Pahlen, 13 July 1810
From: Jefferson, Thomas
To: Pahlen, Théodore


          
            Sir
             
                     Monticello 
                     July 13. 10.
          
          
		  I have been honored with your letter of the 25th Ult. and have to return you my thanks for those of Made de Tessé, & Genl La Fayette, and for the print of Baron Humboldt, all of which are come safely to hand, & present to me the proofs & recollections of their much valued friendships. to these acknolegements permit me to add my congratulations on
			 your safe arrival in the United states, after journies and voyages which, from their length, can not have been pleasant. if, after this, it shall be found that a change of twenty degrees of latitude shall have no unfavorable
			 influence on your health, it will furnish double cause of felicitation.
          
		  I am much flattered by the kind notice of the Emperor, which you have been so obliging as to communicate to me. the approbation of the good is always
			 consoling; but that of a sovereign whose station and endowments are so preeminent, is
			 recieved with the sensibility which the veneration for his character inspires. among other motives of commiseration which the calamities of Europe cannot fail to excite in every virtuous mind, the interruption which these have given to the benevolent views of the emperor is prominent. the accession of a sovereign with the dispositions
			 & qualifications to improve the condition of a great nation, and to place it’s happiness on a permanent basis, is a phaenomenon so rare in the Annals of mankind, that, when the blessing
			 occurs,
			 it is lamentable that any portion of it should be usurped by occurrences of the character of those we have seen. if, separated from these scenes by an ocean of a thousand leagues breadth,
			 
                  they have required all our cares to keep aloof from their desolating effects, I can readily concieve how much more they must occupy those to whose 
                  states territories they are contiguous. that the Emperor may be able, whenever a pacification takes place, to shew himself the father & friend of the human race, to restore to nations the moral laws which have governed their intercourse, & to prevent for ever a repetition of those ravages by sea & land, which will distinguish the present as an age of Vandalism, I sincerely pray.
          I consider as a happy augury the choice which the Emperor has made of a person to reside near our government, so distinguished by his dispositions & qualifications to cherish the friendship & the interests of both nations. with my best wishes that your residence among us may be rendered entirely agreeable, and be accompanied with the blessing of health, accept the assurances of my great respect and consideration.
          
            Th:
            Jefferson
        